Citation Nr: 0413805	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-02 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with disc disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied an evaluation in excess 
of 40 percent for the veteran's low back strain with disc 
disease. 

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is reasonably raised by the record in this case by 
virtue of the Board's grant this date.  This matter is 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's low back strain with disc disease is 
manifested by constant low back pain; radiating pain down 
both lower extremities; a wide-based, unsteady gait; pain on 
motion; all of which require the use of either crutches or a 
wheelchair.   


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the veteran's 
low back strain with disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5293 
(2003), as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 40 percent 
for his service-connected low back strain with disc disease.  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in August 2002; a Statement of the Case 
issued in December 2002; Supplemental Statements of the Case 
issued in February 2003, June 2003 and December 2003, as well 
as a June 2002 letter by the RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  In 
addition, the RO advised the veteran in its June 2002 letter 
of the respective duties of the VA and of the veteran in 
obtaining that evidence.  This letter was provided to a 
veteran before the RO denied his claim in August 2002.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (holding that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the Statement of the Case, 
the Supplemental Statements of the Case, and the notification 
letter provided by the RO specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal.  The 
veteran was also afforded two VA compensation examinations in 
January 2002 and September 2003, which appear adequate for 
rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Discussion

The veteran claims he is entitled an evaluation in excess of 
40 percent for his service-connected low back strain with 
disc disease.  For the reasons set forth below, the Board 
agrees and finds that the evidence supports a 60 percent 
evaluation for the veteran's low back disability.

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's low back strain with disc disease is currently 
evaluated as 40 percent disabling under DCs 5293 
(intervertebral disc syndrome) - 5295 (lumbosacral strain).  
In the assignment of Diagnostic Code numbers, hyphenated 
Diagnostic Codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2003).  

During the pendency of this appeal, the rating criteria for 
evaluating intervertebral disc syndrome were amended.  67 
Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) (effective from 
September 23, 2002).  Where a regulation changes after the 
claim has been filed and before the administrative process 
has been concluded, the version most favorable to the veteran 
applies unless otherwise provided by the Secretary of 
Veterans Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO considered the new criteria in evaluating the 
veteran's low back disability in a February 2003 Supplemental 
Statement of the Case, wherein the regulatory changes were 
set forth in full for the veteran.  Accordingly, the Board 
will consider both sets of criteria in evaluating the 
veteran's low back disability.  

The prior version of DC 5293 provides a 40 percent evaluation 
for severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief; and a 60 percent evaluation 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  An evaluation higher than 60 
percent is not provided for under DC 5293.  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293, as amended by 67 Fed. Reg. 54345-
54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id. Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. Note (2).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. Note (3).

The Board notes further that VA has recently made another 
amendment to the regulatory criteria for rating disabilities 
of the spine, which affect ratings for lumbosacral strain.  
The revised rating criteria became effective September 26, 
2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine, 
which reflect normal ranges of motion of the cervical spine 
and thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).  As will be discussed below, however, these regulatory 
changes have no significance to this appeal.

In addition to applicable schedular criteria, VA is required 
to consider whether an increased evaluation could be assigned 
on the basis of functional loss due to pain and/or weakness, 
to the extent that any such symptoms are supported by 
adequate pathology.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995);  see 
also, VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998) (stating 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Diagnostic Code 5293).  
Regulation 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Regulation 4.45 
states that to determine the factors causing disability of 
the joints inquiry must be directed toward, inter alia, 
"[p]ain on movement".  38 C.F.R. § 4.45(f).  Thus, pain on 
use is as important in rating a low back disability as is 
limitation of motion, since "functional loss caused by either 
factor should be compensated at the same rate.  

B.  Factual Background

The record shows that the veteran injured his lower back in 
1945 when a shell concussion knocked him against a vehicle.  
As a result, an October 1945 rating decision granted service 
connection for "traumatic arthritis, analogy for sprain, 
lumbo-sacral, ligamentous."  This disability was eventually 
recharacterized as a low back strain with disc disease.  This 
appeal ensued after the veteran filed a claim in December 
2000 in which he requested an evaluation in excess of 40 
percent for his low back disability.

At a VA examination in January 2002, the veteran stated that 
he had been treating his back pain with Ibuprofen three times 
a day as well as an occasional muscle relaxant.  He said he 
had been using a cane in his right hand for the past six to 
seven years for balance.  The veteran explained that he had 
to stop working as an electrician in 1965 because of back 
pain but was able to work full time as an electronics 
inspector until 1979 when he retired.  The veteran's current 
complaints included a constant dull pain in the lower back, 
with occasional radiation to the left calf with associated 
numbness and tingling.  Occasional spasm in the left thigh 
were also reported.  The veteran denied bladder and bowel 
incontinence.  He said these symptoms were aggravated by 
bending, lifting, and attempting to walk more than one block. 

Objectively, the veteran had a somewhat wide-based, unstable 
gait and had difficulty climbing on and off the examination 
table because of poor balance.  A neurological examination 
showed that heel and toe gait were normal, albeit quite 
unstable.  Straight leg raising was negative.  Deep tendon 
reflexes were 2+ overall.  Upon range-of-motion testing, the 
veteran reported pain beyond 45 degrees of flexion, 15 
degrees of extension, and 15 degrees of lateral bending to 
either side.  The examiner noted that X-rays taken in 
November 2001 showed degenerative changes of the pelvis and 
degenerative osteoarthritic changes involving he lumbosacral 
spine

The veteran also received VA outpatient treatment for his low 
back disability from 2000 to 2002.  A September 2000 
radiology report showed degenerative osteoarthritic changes 
involving the lumbosacral spine, with slight progression from 
X-rays taken in March 1998.  In September 2001, the veteran 
was seen for severe back pain with radiation to the left leg.  
The veteran reported that he had recently experienced 
sciatica which was treated with a cortisone injection.  He 
said he was using his wheelchair more often and was thinking 
about installing a ramp at home.  In January 2002, the 
veteran was issued a Patriot wheelchair and was encouraged to 
use it more often.  An April 2002 report noted the veteran's 
complaints of back pain and left leg numbness with prolonged 
sitting.  

In May 2002, the veteran reported constant low back pain with 
occasional sharp pain radiating to his left lower extremity.  
He described an occasional burning sensation in his left 
lower extremity and occasional numbness in his right lower 
extremity.  He reported increased pain with lifting, driving 
and standing too long.  He also reported difficulty walking 
secondary to left lower extremity weakness.  It was noted 
that an EMG in October 2000 showed lumbar radiculopathy.  
Objectively, pain was present with palpation along the lumbar 
paraspinals with no spasm in the left mid-thoracic area.  
Motor strength was 5/5 in the right lower extremity and 4/5 
in the left lower extremity secondary to pain.  Sensation was 
decreased in the L4 distribution on the left.  Deep tendon 
reflexes were symmetrical.  X-rays revealed degenerative 
changes involving the lumbosacral spine with small 
osteophytes along the anterior and lateral aspects of the 
lumbar vertebral bodies, as well as narrowing of the L5-S1 
interspace.  The diagnostic assessment included lumbar 
radiculopathy and chronic low back pain.  In June 2002, the 
veteran explained that a TENS unit helped but that he 
continued to experience low back pain with radiation into his 
left lower extremity, especially his thigh, with numbness in 
his left foot.  The veteran denied a change in strength as 
well as bowel or bladder function.  He rated the pain at 
level 5 on a pain scale from 1 to 10.  A physical examination 
showed no significant changes from May 2002.  

The veteran's back was examined again by VA in September 
2003.  The examiner noted that an EMG in June 2002 revealed 
no evidence of left lumbosacral radiculopathy.  The veteran 
reported that he had been receiving physical therapy until a 
month ago, that he had been using a TENS for the past five 
months, and that he used a back brace "half time."  He said 
he was also using Canadian crutches because of increased pain 
in his back and leg, and would occasionally use a wheelchair 
during increased episodes of pain.  He said he was currently 
taking Ibuprofen three times a day as well as a muscle 
relaxant.  The veteran's current complaints involved constant 
low back pain with occasional radiation to the right lower 
extremity.  He said the pain was aggravated by bending, 
stooping, lifting, and walking on uneven or rough surfaces.  
He denied bladder or bowel incontinence.  He described 
periodic incapacitating flare-ups of pain which would require 
bed rest or the use of his wheelchair.  These episodes would 
usually occur about three to four times a year and would last 
for three to four days at a time.  

A physical examination revealed that the veteran walked with 
a very unsteady, wide-based gait while using Canadian 
crutches.  The pelvis appeared level with no evidence of 
scoliosis.  There was no spasm or tenderness.  Upon range-of-
motion testing, the veteran reported pain beyond 45 degrees 
of flexion, 15 degrees of extension, and 15 degrees of 
lateral bending to either side.  Neurological examination 
showed that heel and toe gait were intact bilaterally, 
although the veteran's gait was extremely unsteady.  Straight 
leg raising was negative and deep tendon reflexes were 2+ 
overall.  The diagnostic impression was degenerative disk 
disease of the lumbar spine.  The examiner also observed that 
the veteran's back condition had deteriorated significantly 
since he last evaluated him in January 2002.  According to 
the examiner, the deterioration was evidenced by the 
veteran's need for a second cane and the use of a wheelchair 
"off and on."  The examiner also noted that the veteran now 
had frequent episodes of incapacitating pain.  The examiner 
estimated that the veteran would probably have a total 
duration of approximately two to four weeks of incapacitating 
back pain every twelve months.  

C.  Analysis

The Board finds that the evidence supports a 60 percent 
evaluation for the veteran's low back strain with disc 
disease.  The Board finds that the veteran's overall 
disability picture more nearly approximates the criteria 
required for a 60 percent evaluation under DC 5293 that was 
in effect prior to September 23, 2002.  See 38 C.F.R. § 4.7.  
In other words, the veteran's low back disability is 
manifested by pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent.  

The veteran has consistently reported constant low back pain 
with radiation down both lower extremities.  The level of 
neurological involvement is unclear, however, as two 
neurological examinations showed that heel and toe gait were 
intact, while testing to determine the presence of absence of 
ankle jerks was not performed.  Nevertheless, testing 
revealed decreased sensation in the L4 distribution, while an 
EMG in October 2000 disclosed lumbar radiculopathy.  The 
Board also places significant weight on the fact that the 
veteran requires the use of either crutches or a wheelchair 
because of low back pain and weakness in his left lower 
extremity.  Moreover, a VA examiner in September 2003 
specifically stated that the veteran's back condition had 
deteriorated significantly since January 2002.  The examiner 
based his opinion on the veteran's need for a wheelchair and 
a second cane.  In short, the evidence shows that the veteran 
experiences little intermittent relief from symptomatology 
due to disc disease.  Therefore, with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
a 60 percent evaluation is warranted for the veteran's low 
back disability under DC 5293.  See 38 C.F.R.      §§ 4.40, 
4.45, 4.59; see also Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

The Board finds that consideration of the revised criteria of 
DC 5293 would be of no benefit to the veteran, as he has 
already been assigned the maximum 60 percent rating allowed 
under either version under the former provisions of DC 5293.  
Furthermore, even if the veteran were afforded separate 
evaluations for chronic orthopedic and neurologic 
manifestations in accordance with the revised DC 5293 
(effective September 23, 2002), the medical evidence does not 
more nearly approach the criteria for a higher evaluation.  
38 C.F.R. § 4.7.  For example, chronic orthopedic 
manifestations demonstrated in this case, such as severe 
limitation of motion, would warrant no more than a 40 percent 
rating under DC 5292; and neurologic manifestations such as 
left lower leg weakness, without evidence of foot drop, would 
warrant no more than a 30 percent evaluation under DC 8520 
(incomplete paralysis of the sciatic nerve).  Such chronic 
orthopedic and neurologic manifestations would result in a 
combined rating of 60 percent.  See 38 C.F.R.        § 4.25, 
Table I- Combined Ratings Table.  Additionally, there is no 
evidence of severe incomplete paralysis of the sciatic nerve 
with marked muscle atrophy or evidence of complete paralysis 
of other potentially affected nerves.  See 38 C.F.R.  § 
4.124a, DCs 8520, 8521, 8522, 8524, 8525, 8526 (2003).

The Board has also considered whether the veteran is entitled 
to a higher evaluation for his low back disability under the 
provisions of other related codes.  However, absent evidence 
that the veteran is suffering from residuals of fractured 
vertebra with cord involvement, as contemplated by DC 5285, 
or complete bony fixation (ankylosis) of the spine, as 
contemplated by DC 5286, there are no applicable codes which 
potentially provide for a rating in excess of the 60 percent 
rating already assigned under DC 5293.  The Board also points 
out that an evaluation in excess of 60 percent is not 
warranted under the regulatory changes (effective September 
26, 2003) involving lumbosacral strain.  68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  

In conclusion, the Board finds that a 60 percent evaluation 
is warranted for the veteran's service-connected low back 
strain with disc disease.  However, there is no legal basis 
to assign an evaluation in excess of 60 percent for this 
disability based on the facts in this case.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no evidence that the veteran's low 
back disability has markedly interfered with his employment 
or required frequent periods of hospitalization.  The veteran 
indicated at a VA examination that he retired as an 
electronics inspector in 1979.  In any event, the Board notes 
that any impairment in the veteran's ability to work is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Thus, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 60 percent evaluation for low back 
strain with disc disease is granted.




	                        
____________________________________________
	S. L.  Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



